J. S37039/20
J. S37040/20

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA          :     IN THE SUPERIOR COURT OF
                                      :           PENNSYLVANIA
                  v.                  :
                                      :
ISAIAH ANDERSON,                      :         No. 1232 EDA 2019
                                      :
                       Appellant      :


           Appeal from the PCRA Order Entered March 20, 2019,
           in the Court of Common Pleas of Philadelphia County
            Criminal Division at Nos. CP-51-CR-0000624-2012,
                         CP-51-CR-0004336-2013



COMMONWEALTH OF PENNSYLVANIA          :     IN THE SUPERIOR COURT OF
                                      :           PENNSYLVANIA
                  v.                  :
                                      :
ISAIAH ANDERSON,                      :         No. 1233 EDA 2019
                                      :
                       Appellant      :


           Appeal from the PCRA Order Entered March 20, 2019,
           in the Court of Common Pleas of Philadelphia County
            Criminal Division at Nos. CP-51-CR-0000624-2012,
                         CP-51-CR-0004336-2013


BEFORE: SHOGAN, J., NICHOLS, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:            FILED OCTOBER 28, 2020

     Isaiah Anderson appeals pro se from the March 20, 2019 order entered

by the Court of Common Pleas of Philadelphia County dismissing his petition
J. S37039/20
J. S37040/20

filed pursuant to the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A.

§§ 9541-9546. For the following reasons, we dismiss appellant’s appeal.

        On January 11, 2012, the Commonwealth charged appellant at Docket

No. CP-51-CR-0000624-2012 with rape of a child, aggravated indecent assault

of a child, unlawful contact with a minor – sexual offenses, sexual assault,

corruption of minors, and indecent assault of a person less than 13 years of

age.1    In April of 2013, the Commonwealth charged appellant at Docket

No. CP-XX-XXXXXXX-2013 with one count of aggravated assault and two

counts of resisting arrest.2 The trial court entered an order consolidating the

two cases for trial.

        On   November    19,   2014,   a   jury   convicted   appellant   of   the

aforementioned offenses. The trial court sentenced appellant to an aggregate

term of 13½ to 27 years’ imprisonment, to be followed by 4 years’ probation

on February 20, 2015. Appellant filed a timely direct appeal to this court. On

July 12, 2016, this court affirmed appellant’s judgment of sentence.           See

Commonwealth v. Anderson, 154 A.3d 851 (Pa.Super. 2016) (unpublished

memorandum). Appellant filed a petition for allowance of appeal, which our

supreme court denied on July 6, 2017. See Commonwealth v. Anderson,




118 Pa.C.S.A. §§ 3121(c), 3125(b), 6318(a)(1), 3124.1, 6301(a)(1)(i), and
3126(a)(7), respectively.

2   18 Pa.C.S.A. §§ 2702(a)(3) and 5104, respectively.


                                       -2-
J. S37039/20
J. S37040/20

169 A.3d 1036 (Pa. 2017).     Appellant did not file a petition for a writ of

certiorari with the Supreme Court of the United States.

      On August 22, 2018, appellant filed a timely pro se PCRA petition. The

PCRA court appointed James R. Lloyd, III, to represent appellant. Despite

being represented by counsel, appellant filed multiple pro se amended PCRA

petitions. On January 17, 2019, Attorney Lloyd filed a motion to withdraw as

counsel, accompanied by a no-merit letter pursuant to Commonwealth v.

Turner, 544 A.2d 927 (Pa. 1988), and Commonwealth v. Finley, 550 A.2d

213 (Pa.Super. 1988) (en banc).      The PCRA court entered a notice of its

intent to dismiss appellant’s PCRA petition without a hearing pursuant to

Pa.R.Crim.P. 907 on January 25, 2019.

      On February 25, 2019, the PCRA court entered an order permitting

Attorney Lloyd to withdraw as counsel. Appellant filed a notice of appeal from

the February 25, 2019 order on March 1, 2019, which was docketed by this

court at Nos. 770 EDA 2019 and 771 EDA 2019. On March 21, 2019, the PCRA

court ordered appellant to file a concise statement of errors complained of on

appeal pursuant to Pa.R.A.P. 1925(b).

      In the interim, the PCRA court entered an order dismissing appellant’s

PCRA petition without a hearing on March 20, 2019. Appellant filed timely

notices of appeal from the March 20, 2019 order on March 22, 2019.         In

compliance with the PCRA court’s March 21, 2019 order, appellant filed a

Rule 1925(b) statement on April 12, 2019, raising issues related to the merits



                                    -3-
J. S37039/20
J. S37040/20

of his petition.3 On August 27, 2019, the PCRA court filed an opinion pursuant

to Pa.R.A.P. 1925(a).

      On August 9, 2019, this court entered a per curiam order directing

appellant to show cause why the instant appeal should not be quashed in light

of our supreme court’s decision in Commonwealth v. Walker, 185 A.3d 969

(Pa. 2018). Appellant filed a response to the rule to show cause on August 29,

2019. On October 4, 2019, this court entered an order discharging the rule

to show cause, referring the issue to the merits panel.

      In Walker, our supreme court provided a bright-line mandate requiring

that “where a single order resolves issues arising on more than one docket,

separate notices of appeal must be filed for each case,” or the appeal will be

quashed. Walker, 185 A.3d at 971, 976-977. The Walker court applied its

holding prospectively to any notices of appeal filed after June 1, 2018. Id. at

971. In the instant case, the notices of appeal were filed on March 22, 2019,

and therefore, the Walker mandate applies. The appeal was of a single order

resolving issues arising on both docket numbers. Based on our review of the

record, it appears that appellant filed one notice of appeal including both

docket numbers in violation of our supreme court’s mandate in Walker.




3  The PCRA court did not order appellant to file another Rule 1925(b)
statement following March 22, 2019 notice of appeal, but rather relied on its
initial Rule 1925 order.


                                     -4-
J. S37039/20
J. S37040/20

         Our inquiry cannot end here. A recent en banc panel of this court held

that we may overlook the requirements set forth in Walker in cases where a

breakdown in the court system occurs. Commonwealth v. Larkin, ___ A.3d

___, 2020 WL 3869710 at *3 (Pa.Super. July 9, 2020) (en banc); see also

Commonwealth v. Stansbury, 219 A.3d 157 (Pa.Super. 2019). The panels

in both Larkin and Stansbury held that a breakdown in the court system

includes instances in which the trial or PCRA court provides appellant with

misinformation. Stansbury, 219 A.3d at 160; Larkin, 2020 WL 3869710

at *3.

         Here, our review of the record reveals a breakdown in the court system

similar to the scenarios presented in Larkin and Stansbury. Indeed, the

PCRA court’s order dismissing appellant’s PCRA petition states that,

“[appellant] is hereby advised that he has thirty (30) days from the date of

this Order within which to file an appeal.” (PCRA court order, 3/20/19 n.1

(emphasis added).) At no point did the PCRA court notify appellant that he

was required to comply with the mandates of Walker. Accordingly, we will

overlook the requirements of Walker.

         Before we can proceed to the merits of appellant’s appeal; however, we

must determine whether appellant has complied with our Rules of Appellate

Procedure—specifically Rule 1925(b).

         This court has long recognized that “Rule 1925 is a crucial component

of the appellate process because it allows the trial court to identify and focus



                                      -5-
J. S37039/20
J. S37040/20

on those issues the parties plan to raise on appeal.” Kanter v. Epstein, 866

A.2d 394, 400 (Pa.Super. 2004), appeal denied, 880 A.2d 1239 (Pa. 2005),

cert. denied, 546 U.S. 1092 (2006), citing Riley v. Foley, 783 A.2d 807,

813 (Pa.Super. 2001). “The Statement shall concisely identify each ruling or

error that the appellant intends to challenge with sufficient detail to identify

all pertinent issues for the judge.” Pa.R.A.P. 1925(b)(4)(ii). However, the

filing of a timely Rule 1925(b) statement alone “does not automatically equate

with issue preservation.”       Tucker v. R.M. Tours, 939 A.2d 343, 346

(Pa.Super. 2007), affirmed, 977 A.2d 1170 (Pa. 2009).               In Tucker, we

explained that:

             this Court has held that when appellants raise an
             outrageous number of issues in their 1925(b)
             statement, then appellants have deliberately
             circumvented the meaning and purpose of
             Rule 1925(b)      and    ha[ve]    thereby      effectively
             precluded appellate review of the issues they [now]
             seek to raise. We have further noted that such
             voluminous statements do not identify the issues
             appellants actually intend to raise on appeal because
             the briefing limitations contained in Pa.R.A.P. 2116(a)
             make[] the raising of so many issues impossible.
             Further, this type of extravagant 1925(b) statement
             makes it all but impossible for the trial court to provide
             a comprehensive analysis of the issues.

Id. at 346 (citations and internal quotation marks omitted; brackets in

original).   Thus, “the Pa.R.A.P. 1925(b) statement must be sufficiently

concise and coherent such that the trial court judge may be able to identify

the issues to be raised on appeal, and the circumstances must not suggest




                                        -6-
J. S37039/20
J. S37040/20

the existence of bad faith.” Jiricko v. Geico Ins. Co., 947 A.2d 206, 210

(Pa.Super. 2008) (emphasis added), appeal denied, 958 A.2d 1048 (Pa.

2008); see also Kanter, 866 A.2d at 401 (finding issues in Rule 1925(b)

statements waived where the court determined that “outrageous” number of

issues was deliberate attempt to circumvent purpose of Rule 1925);

Commonwealth v. Vurimindi, 200 A.3d 1031, 1038-1043 (Pa.Super.

2018), appeal denied, 217 A.3d 793 (Pa. 2019), cert. denied sub nom.

Vurimindi v. Pennsylvania, 140 S.Ct. 1147 (2020) (applying the holdings

in Kanter, Tucker, and Jiricko in context of criminal appeal).

      Here,    we   cannot   conclude   that   appellant’s   23-page,   111-issue

statement is so concise and coherent that the PCRA court was able to conduct

a meaningful review of all the issues he sought to raise. (See appellant’s

concise statement, 4/12/19.)4     Accordingly, appellant waives all issues on

appeal for circumventing the meaning and purpose of Rule 1925(b) so as to

preclude meaningful judicial review.




4In his brief, appellant raises 79 issues for our review. (See appellant’s brief
at 4-23.)


                                        -7-
J. S37039/20
J. S37040/20

     Based on the foregoing, we find all of appellant’s issues waived.5

Accordingly, we dismiss appellant’s appeal.

     Appeal dismissed. Appellant’s application to amend notice of appeal is

denied as moot.



     Nichols, J. joins this Memorandum.

     Shogan, J. concurs in the result.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 10/28/2020




5 We note that appellant has raised a legality of sentence issue. (Appellant’s
brief at 38-40.) Such an issue cannot be waived. Commonwealth v. Starr,
___ A.3d ___, 2020 WL 3425114 (Pa.Super. June 23, 2020). In his legality
of sentence issue, appellant contends that the trial court improperly imposed
mandatory minimum sentences in violation of Alleyne v. United States, 570
U.S. 99 (2013), and its progeny. (Appellant’s brief at 38.) Appellant’s claim
is belied by the record, as upon the imposition of sentence, the trial court
explicitly noted that it was not imposing mandatory minimums. (Notes of
testimony, 2/20/15 at 20, citing Commonwealth v. Wolfe, 106 A.3d 800
(Pa.Super. 2014). Accordingly, no relief is due.


                                    -8-